DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/27/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10-13, 15-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 12, and 16 of U.S. Patent No. 11,048,238. See chart for comparison between the instant application and the US Patent.

Instant Application
US Patent No. 11,048,238
1. A system, comprising:
12. A system, comprising:
a server device communicatively coupled to a first asset and a second asset,
wherein the first and second assets each perform one or more steps of an industrial process, wherein the server device is configured to perform operations comprising:
a first asset disposed in an industrial environment configured to perform one or more operations;

a second asset disposed in the industrial environment; and

a server device communicatively coupled to the first asset and the second asset, wherein the server device is configured to:
receiving a first set of stream-based data from the first asset;
receive a first set of stream-based data from the first asset;
receiving a second set of stream-based data from the second asset, wherein the first set of stream-based data and the second set of stream-based data are received in real time or near real time;
receive a second set of stream-based data from the second asset, wherein the first set of stream-based data and the second set of stream-based data are
received in real time or near real time;
identifying a condition of the second asset based on a comparison of the first set of stream-based data to the second set of stream-based data;
determine whether the one or more operations are within a threshold based on a comparison of the first set of stream-based data with respect to the second set of stream-based data;

identifying a remedial action to address the condition of the second asset based on the first set of stream-based data, the second set of stream-based data, the comparison of the first set of stream-based data to the second set of stream-based data, the condition, or a combination thereof, wherein the remedial action comprises adjusting one or more operational parameters of the second asset to cause one or more operations of the second asset to be within one or more expected ranges of values for the second set of stream-based data;
determine a remedial action in response to the one or more operations being outside the threshold;
generating a command to implement the remedial action; and
request approval to take the remedial action;
transmitting the command to the second asset.
send a command to the first asset or the second asset in response to receiving approval to take the remedial action;

store relationship data between the condition, the first set of stream-based data, and the second set of stream-based data in a database;

train a machine learning model associated with the one or more operations based on the relationship data; and

monitor a third set of stream-based data from the first asset and a fourth set of stream-based data for the condition based on the machine learning model.


Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the US Patent teach transmitting a command to an asset when a condition is identified based on sets of steam-based data received in real time.  The further detail on identification of the remedial action does not make the instant application patentably distinct from the US Patent.

Allowable Subject Matter
Claims 2-9, 14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1, 10-13, 15-18, and 20 are allowable over the prior art and would be in condition for allowance with a timely filed Terminal Disclaimer to obviate the above Double Patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115